Case 2:20-cv-00342-JRS-DLP Document 19 Filed 08/24/20 Page 1 of 2 PageID #: 100




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION


                                              )
 DUSTIN LEE HONKEN,                           )
                                              )
                         Plaintiff,           )
                                              )
                                              )       Case No. 2:20-cv-00342-JRS-DLP
                                              )
         v.                                   )
                                              )
 WILLIAM P. BARR, in his official             )
 capacity as the Attorney General of the      )
 United States; MICHAEL CARVAJAL, in )
 his official capacity as the Director of the )
 Federal Bureau of Prisons; DONALD W. )
 WASHINGTON, in his official capacity         )
 as the Director of the United States         )
 Marshal Service; and WARDEN T.J.             )
 WATSON in his official capacity as           )
 Complex Warden for Terre Haute Federal )
 Correctional Complex,                        )
                                              )
                         Defendants.          )
                                              )


                      SUGGESTION OF DEATH OF DUSTIN HONKEN

        The Defendants, by counsel, in accordance with Fed. R. Civ. P. 25(a), respectfully note

 the death of the Plaintiff, Dustin Honken, during the pendency of this action.



                                                   JOSH J. MINKLER
                                                   United States Attorney
                                                   _/s/Shelese Woods______
                                                   SHELESE WOODS
                                                   Assistant United States Attorney

                                                   Attorney for Defendants
Case 2:20-cv-00342-JRS-DLP Document 19 Filed 08/24/20 Page 2 of 2 PageID #: 101




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, the foregoing was filed electronically through

 ECF/CM. On this same date, electronic service will be made to all counsel of record through the

 Court’s ECF/CM system.



                                                     s/ Shelese Woods
                                                     Shelese Woods
                                                     Assistant United States Attorney

 Office of the United States Attorney
 10 West Market Street, Suite 2100
 Indianapolis, IN 46204
 (317) 226-6333
 (317) 226-6125 [Fax]




                                                 2
